Citation Nr: 1633486	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 29, 2011, and in excess of 70 percent from April 29, 2011, to June 22, 2014.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently returned to the RO in Newark, New Jersey.

In an April 2012 rating decision, the RO increased the PTSD evaluation to 50 percent, effective from the date of the claim.  The Board remanded the case for further development in May 2014.  In a February 2015 rating decision, the RO increased the evaluation to 70 percent, effective from April 29, 2011, to June 22, 2014, and 100 percent thereafter.  Because the 50 percent and 70 percent evaluations do not represent the highest possible benefit, the issue is in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the matter addressed in this decision.


FINDING OF FACT

On June 10, 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement through his authorized representative indicating that he wanted to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In this case, the Veteran submitted a June 2015 written statement through his authorized representative indicating that he was satisfied with the February 2015 rating decision and was cancelling his appeal.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.

The Board acknowledges the July 2016 written appellate brief in which another representative from the service organization stated that the Veteran did not wish to withdraw his appeal after speaking with his national representative; however, the Veteran's requested withdrawal became effective at the time of his June 2015 submission.  In addition, the Board notes that the request for withdrawal was submitted by the local representative who had worked with the Veteran in the preparation of his case until that point, including submission of the claim, notice of disagreement, and substantive appeal.  

VA regulation does provide that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed. 38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the agency of original jurisdiction (AOJ) within one year from the date that the AOJ mailed notice of the determination. 38 C.F.R. § 20.302(a), (b).  In the present case, the June 2016 brief was filed well beyond one year after notice of the December 2009 rating decision on appeal; therefore, the appeal cannot be reinstated as this document is outside the time period for a valid appeal.

ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


